                Case 2:20-cv-00737-RAJ Document 13 Filed 08/18/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
     AMY CHRISTINE SMART,                             Civil No. 2:20-CV-00737-RAJ
 9

10            Plaintiff,

11            vs.                                      PROPOSED ORDER

12   COMMISSIONER OF SOCIAL
     SECURITY,
13
              Defendant.
14
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
15
     shall be amended as follows: Defendant shall have up to and including September 14,
16
     2020, to file a response to Plaintiff’s Complaint, including the certified administrative
17   record. The certified administrative record shall be filed within ten days of its availability

18   to the Office of the General Counsel, if it can be filed earlier than the aforementioned
     date.
19
              DATED this 18th day of August, 2020.
20

21

22
                                                       A
                                                       The Honorable Richard A. Jones
23                                                     United States District Judge

24

     Page 1         ORDER - [2:20-CV-00737-RAJ]
